1999 LONG TERM INCENTIVE PLAN AWARD FOR MAY 20, 2010
RESTRICTED STOCK UNIT AGREEMENT


AGREEMENT made as of May 20, 2010, by and between YUM! Brands, Inc., a North
Carolina corporation having its principal office at 1441 Gardiner Lane,
Louisville, Kentucky  40213 ("YUM!") and Mr. Jing-Shyh S. Su (the
"Participant").


W I T N E S S E T H:


WHEREAS, the shareholders of YUM! approved the Long Term Incentive Plan (the
"Plan"), for the purposes and subject to the provisions set forth in the Plan;


WHEREAS, pursuant to authority granted to it in said Plan, the Compensation
Committee of the Board of Directors of YUM! (the "Committee"), has granted to
the Participant restricted stock units (to be known hereinafter as “Yum
Restricted Stock Units” or “Units” or “YRSUs”) as set forth below;


WHEREAS, YRSUs granted under the Plan are to be evidenced by an Agreement in
such form and containing such terms and conditions as the Committee shall
determine; and


WHEREAS, in consideration of this Award and the receipt of confidential
information and specialized training as described in paragraph 22, the
Participant is required to agree to restrictions on competition and solicitation
as set forth in this Agreement;


NOW, THEREFORE, it is mutually agreed as follows:


1. Terms of Award.  The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:
 
(a)  
The “Participant” is Jing-Shyh S. Su.

 
(b)  
The “Grant Date” is May 20, 2010.

 
(c)  
The number of “Units” granted under this Agreement is 171,448 Units.  Each
“Unit” represents the right to receive one share of Stock as of the Delivery
Date, to the extent that the Participant is vested in such Units as of the
Delivery Date, subject to the terms of this Agreement and the Plan.

 
(d)  
The “Delivery Date” shall be the first day of the calendar month that follows
the day that is twelve (12) months after the date on which the Participant
incurs a Separation from Service; provided that if the Participant’s Separation
from Service occurs by reason of his death, the “Delivery Date” will be his date
of death.

 
Other words and phrases used in this Agreement are defined in the Plan or
elsewhere in this Agreement.  Except where the context clearly implies or
indicates the contrary, a word, term, or phrase used in the Plan is similarly
used in this Agreement.


 
 

--------------------------------------------------------------------------------

 




 
2. Award.  The Participant is hereby granted the number of Units set forth in
paragraph 1.
 
3. Dividends and Voting Rights.  The Participant will be credited with
additional Units to reflect cash dividends payable with respect to Stock during
the period between the Grant Date and the date shares are delivered to the
Participant pursuant to paragraph 5.  The number of Units to be credited by
reason of dividends shall equal the number of shares of Stock which could be
purchased with the dividends (assuming each Unit was a share of Stock), based on
the market value of such Stock at the time such dividends are paid.  Units
credited for dividends shall be vested at the time, if any, at which the Units
granted in accordance with paragraph 1 of this Agreement are vested.  No
dividends shall be credited to or for the benefit of the Participant for Units
with respect to record dates occurring prior to the Grant Date, or with respect
to record dates occurring on or after the date, if any, on which the Participant
has forfeited those Units or those Units are otherwise cancelled.  The
Participant shall not be a shareholder of record with respect to the Units and
shall have no voting rights with respect to the Units prior to the Delivery
Date.
 
4. Vesting and Forfeiture.  If a Separation from Service does not occur prior to
the five-year anniversary of the Grant Date, then the Participant shall become
vested in all Units credited to the Participant under this Agreement on such
five-year anniversary, subject to the provisions of paragraphs 8 and 9.  If a
Change in Control occurs prior to the five-year anniversary of the Grant Date
and prior to the Participant’s Separation from Service, then the Participant
shall become vested in all Units credited to the Participant under this
Agreement on the Change in Control, subject to the provisions of paragraphs 8
and 9.  If the Participant’s Separation from Service occurs prior to the
five-year anniversary by reason of death or disability, then, subject to the
provisions of paragraphs 8 and 9, the Participant or, in the case of the
Participant’s death, the Participant’s beneficiary, shall be vested in:


(a)
the Units granted and Units credited to the Participant under this Agreement,
multiplied by



(b)
(x) the number of days of the Participant’s employment during the period
commencing on the Grant Date and ending on the last day of the month preceding
the date of death or disability divided by (y) the number of days in the five
year period beginning on the Grant Date,



and the remaining Units granted and credited under this Agreement shall be
forfeited as of the date of the death or disability. If the Participant’s
Separation from Service occurs for reasons other than death or disability prior
to the five-year anniversary of the Grant Date and prior to a Change in Control,
the Participant shall forfeit all Units on Separation from
Service.  "Disability" shall mean the total disability of the Participant as
determined by the Committee, upon the basis of such evidence as the Committee
deems necessary and advisable.
 


 
2

--------------------------------------------------------------------------------

 




 


5. Delivery of Shares.  If the Participant is vested in the Units as of the
Separation from Service, and prior to delivery of the shares in accordance with
this paragraph 5, such Units have not been forfeited or cancelled in accordance
with paragraph 8 or 9, then, on the Delivery Date, the Participant shall receive
one share of Stock for each Unit credited to the Participant, subject to the
terms of this Agreement and the Plan.  As of the date of distribution of Shares
with respect to any Units, such Units shall be canceled.
 
6. Withholding.  All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes.  At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied
through the surrender of shares of Stock (i) which the Participant already owns;
or (ii) to which the Participant is otherwise entitled under the Plan; provided,
however, that shares described in this clause (ii) may be used to satisfy not
more than the minimum statutory withholding obligation (based on minimum
statutory withholding rates for Federal and state tax purposes, including
payroll taxes, that are applicable to such taxable income).
  
7. Heirs and Successors.  This Agreement shall be binding upon and inure to the
benefit of any assignee or successor in interest to YUM!, whether by merger,
consolidation or the sale of all or substantially all of the assets of
YUM!.  YUM! will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of YUM! to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that YUM! would be required to perform if
no such succession had taken place.  This Agreement shall be binding upon and
inure to the benefit of the Participant or his or her legal representative and
any person to whom the YRSUs may be transferred by will or the applicable laws
of descent and distribution.  If any rights exercisable by the Participant or
benefits distributable to the Participant under this Agreement have not been
exercised or distributed, respectively, at the time of the Participant’s death,
such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan.  The “Designated Beneficiary”
shall be the beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require.  If a deceased Participant fails to designate a beneficiary, or
if the Designated Beneficiary does not survive the Participant, any rights that
would have been exercisable by the Participant and any benefits distributable to
the Participant shall be exercised by or distributed to the legal representative
of the estate of the Participant.  If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under this Agreement
or before the complete distribution of benefits to the Designated Beneficiary
under this Agreement, then any rights that would have been exercisable by the
Designated Beneficiary shall be exercised by the legal representative of the
estate of the Designated Beneficiary, and any benefits distributable to the
Designated Beneficiary shall be distributed to the legal representative of the
estate of the Designated Beneficiary.


 
3

--------------------------------------------------------------------------------

 




 


8. Non-Compete and Non-Solicitation.  In consideration of the Confidential
Information and specialized training provided to the Participant as described in
paragraph 22 below, the Units awarded hereunder and other good and sufficient
consideration provided to the Participant by this Agreement:


(a)
During the period beginning on the Separation from Service and continuing until
the date eighteen (18) months after the Separation from Service, and regardless
of whether the Participant’s Separation from Service occurs before, at, or after
the five-year anniversary of the Grant Date, the Participant covenants and
agrees as follows:




 
(i)  The Participant shall not, without the prior written consent of the
Chairman of the Compensation Committee of YUM!, directly or indirectly Manage
the business in:
 
  (A)  the United States,
  (B)  China,
  (C)  Taiwan, or
  (D)  Thailand
 
of, or Own, McDonald’s Corporation or any subsidiary or successor company of
McDonald’s Corporation.
 





 
4

--------------------------------------------------------------------------------

 




 



 
(ii) The Participant shall not, without the prior written consent of the
Chairman of the Compensation Committee of YUM!, directly or indirectly Manage
the business in:
 
  (A)  China,
  (B)  Taiwan, or
  (C)  Thailand
 
of, or Own, any other entity that (x) operates (directly or indirectly through
affiliates, franchisees, licensees or other entities) quick service restaurants
or casual dining restaurants or both types of restaurants in such country that
are in competition with YUM!, any Subsidiary or any of YUM!’s or any
Subsidiary’s franchisees or licensees in such country and (y) generated
(including revenue of such entity and its affiliates, franchisees and licensees)
more than $100,000,000 of gross revenue (or the foreign currency equivalent
thereof) from such operation in such country for the fiscal year of such other
entity immediately preceding the time that the Participant is so Managing or
Owning.
 
(iii)  The Participant shall not, without the prior written consent of the
Chairman of the Compensation Committee of YUM!, directly or indirectly Manage
the business in the United States of, or Own, (A) any of the following entities
or any subsidiary or successor company of any of the following entities:
 
  (1)  Wendy’s Corporation,
  (2)  Burger King Corporation,
  (3)  AFC Enterprises, Inc.,
  (4)  Subway Restaurants,
  (5)  Domino’s Pizza, or
  (6)  Little Caesar’s Pizza, or
 
(B) any other entity that (x) operates (directly or indirectly through
affiliates, franchisees, licensees or other entities) quick service restaurants
in the United States that are in competition with YUM!, any Subsidiary or any of
YUM!’s or any Subsidiary’s franchisees or licensees in the United States and (y)
generated (including revenue of such entity and its affiliates, franchisees and
licensees) more than $100,000,000 of gross revenue from such operation in the
United States for the fiscal year of such other entity immediately preceding the
time that the Participant is so Managing or Owning (each of such entities,
together with the entities referred to in clause (ii) preceding and McDonald’s
Corporation, a “Specified Competitor”).
 





 
5

--------------------------------------------------------------------------------

 
 
 

 
For purposes of this subparagraph (a), “Manage” the business of an entity shall
mean: (A) directly or indirectly engage in, or participate in, the management of
the business of such entity (or any of its subsidiaries engaging in such
business) in any material respect; or (B) directly or indirectly provide input,
advice, guidance, or suggestions in any material respect regarding the business
of such entity (or any of its subsidiaries engaging in such business) to anyone
responsible for management of such business; and “Own” an entity shall mean: own
any equity interest in such entity provided, however, nothing herein shall
restrict the Participant from owning less than five percent (5%) of the publicly
traded stock of an entity.

 

     
(iv)  The Participant shall not directly or indirectly solicit or encourage any
employee of YUM! or any Subsidiary who was an employee of YUM! or a Subsidiary
as of the time of such solicitation or encouragement to leave YUM! or such
Subsidiary to accept any position with a Specified Competitor (or any of its
affiliates).

 

 
(v)  The Participant shall not directly or indirectly contact any franchisee or
vendor that is a franchisee or vendor of YUM! or a Subsidiary at the time of
such contact for the purpose of soliciting or encouraging such franchisee or
vendor to alter its relationship with YUM! or such Subsidiary in any way that
would be adverse to YUM! or any Subsidiary.

 
(b)  
If, prior to the Delivery Date, the Participant violates any of the provisions
of this paragraph 8, the Participant shall forfeit all YRSUs and the right to
distribution of shares (or other amounts) in settlement of those YRSUs.  If,
after the Delivery Date and prior to the date eighteen (18) months after the
Separation from Service, the Participant violates any of the provisions of this
paragraph 8, the Participant shall either (x) promptly return to YUM! all shares
of Stock he has previously received under this Agreement (and all securities
received as a dividend or distribution on such shares), such return to be
effected by means of duly endorsed stock certificates and such other actions and
documents as YUM! may reasonably request (in which case such shares (and such
securities) shall cease to be outstanding), without any payment to the
Participant therefor or (y) promptly pay to YUM! an amount equal to (A) the
number of such shares (appropriately adjusted for any stock split or stock
dividend) times (B) the closing price of the Stock on the New York Stock
Exchange on the business day preceding the date of payment (plus an amount equal
to the number of such securities times the then current market price thereof).

 


 
6

--------------------------------------------------------------------------------

 




 


(c)
The Participant acknowledges that the business of YUM! and its Subsidiaries is
highly competitive, that the Participant has been and will be provided with, and
has and will have access to, highly valuable information of YUM! and its
Subsidiaries and YUM! would be irreparably injured by a violation of this
paragraph 8. The Participant agrees that YUM!, in addition to any other remedies
available to YUM! for such breach or threatened breach, shall be entitled to a
preliminary injunction, temporary restraining order, or other equivalent relief,
restraining the Participant from any actual or threatened breach of this
paragraph 8.  If a bond is required to be posted in order for YUM! to secure an
injunction or other equitable remedy, the parties agree that said bond need not
be more than a nominal sum.

 
(d)  
The restrictions imposed by this paragraph 8 shall be in addition to the
restrictions imposed by subsection 6.5 of the Plan.

 
9. Misconduct and Repayment upon Restatement.


(a)
In the event the Committee determines that the Participant has (i) breached this
Agreement or any other contract with or violated any fiduciary obligation to the
Company, or (ii) engaged in any conduct which is injurious to the Company, then
the Committee may cancel all of the Participant's outstanding YRSUs (whether
vested or unvested).



(b)
The Committee shall cancel all of the Participant’s outstanding YRSUs (whether
vested or unvested) if there is a material restatement of the Company’s
financial statements for any fiscal year (or other fiscal period) ending after
the Grant Date and the restatement was caused by the Participant’s
misconduct.  The Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict all of the Participant’s outstanding YRSUs (whether vested or
unvested) if there is a material restatement of the Company’s financial
statements for any fiscal year (or other fiscal period) ending after the Grant
Date that is completely or partially caused by misconduct by an executive
officer of the Company, and the Participant would unfairly profit if the
cancellation, rescission, suspension, withholding, or limitation did not occur,
as determined by the Committee; provided that the Committee’s notification of
the rescission or other such action is made no later than one year after the
restated financial statements are issued.



 
7

--------------------------------------------------------------------------------

 




 


(c)
If there is a material restatement of the Company’s financial statements for any
fiscal year (or other fiscal period) ending after the Grant Date and the
restatement was caused by the Participant’s misconduct, and shares of Stock have
been delivered to the Participant pursuant to this Agreement, then the Committee
shall rescind such shares (and all securities received as a dividend or
distribution on such shares), provided that the rescission shall be effective
only if the Committee notifies the Participant of the rescission no later than
one year after the restated financial statements are issued.  In the event of
any such rescission, the Participant shall either (x) promptly return to YUM!
all such shares (and all such securities), such return to be effected by means
of duly endorsed stock certificates and such other actions and documents as YUM!
may reasonably request (in which case such shares (and such securities) shall
cease to be outstanding), without any payment to the Participant therefor or (y)
promptly pay to YUM! an amount equal to (A) the number of such shares
(appropriately adjusted for any stock split or stock dividend) times (B) the
closing price of the Stock on the New York Stock Exchange on the business day
preceding the date of payment (plus an amount equal to the number of such
securities times the then current market price thereof).  The Company shall be
entitled to set-off against the amount due from the Participant any amount owed
to the Participant by the Company.



(d)
If there is a material restatement of the Company’s financial statements for any
fiscal year (or other fiscal period) ending after the Grant Date that is
completely or partially caused by misconduct by an executive officer of the
Company, and shares of Stock have been delivered to the Participant pursuant to
this Agreement, then the Committee may rescind any such shares (and all
securities received as a dividend or distribution on such shares), if the
Committee concludes that the rescission is necessary to prevent the Participant
from unfairly benefiting from issuance of the shares, provided that the
rescission under this subparagraph (d) shall be effective only if all of the
following apply:



(1)
The Committee notifies the Participant of the rescission no later than one year
after the restated financial statements are issued.
   
(2)
The Committee reasonably determines that, prior to the time such shares were
issued to the Participant, the Participant both (i) knew or should have known of
the inaccuracy of the financial statements that were restated, and (ii) knew or
should have known that the inaccuracy was caused by misconduct.
   

In the event of any such rescission, the Participant shall either (x) promptly
return to YUM! all such shares (and all such securities), such return to be
effected by means of duly endorsed stock certificates and such other actions and
documents as YUM! may reasonably request (in which case such shares (and such
securities) shall cease to be outstanding), without any payment to the
Participant therefor or (y) promptly pay to YUM! an amount equal to (A) the
number of such shares (appropriately adjusted for any stock split or stock
dividend) times (B) the closing price of the Stock on the New York Stock
Exchange on the business day preceding the date of payment (plus an amount equal
to the number of such securities times the then current market price
thereof).  The Company shall be entitled to set-off against the amount due from
the Participant any amount owed to the Participant by the Company.


 
8

--------------------------------------------------------------------------------

 




 


(e)
This Agreement is a voluntary agreement, and the Participant acknowledges that
he has chosen to sign it voluntarily.  The Participant acknowledges and
understands that YRSUs provided under this Agreement and all shares issued to
the Participant under this Agreement are provided as an advance that is
contingent on the Company’s financial statements not being subject to a material
restatement.  As a condition of this Agreement, the Participant specifically
agrees that the Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict the YRSUs and the shares of Stock issued in respect thereof
due to a material restatement of the Company’s financial statements, as provided
in this paragraph 9 including all subparagraphs (a) through (g).  In the event
that shares of Stock have been issued to the Participant pursuant to this
Agreement and the Committee determines that the Participant must return shares
or pay an amount to the Company as a result of the Committee’s cancellation,
rescission, suspension, withholding or other limitation or restriction of
shares, the Participant agrees, as a condition of being awarded such YRSUs, to
make such return or payment.



(f)
The Board may reduce the amount to be recouped under the foregoing provisions of
this paragraph 9 based on such factors as the Board determines to be
relevant.  Such factors may include, without limitation, the extent to which
gain is determined to be attributable to events prior to the restated year (or
other period), and whether the Participant continued to hold the Stock under
this Agreement during a period in which the value of the Stock declined.



(g)
For purpose of this paragraph 9, (i) the term “misconduct” means fraudulent or
illegal conduct or omission that is knowing or intentional; and (ii) no conduct
or omission shall be deemed “knowing” by the Participant unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant’s action or omission was in the best interest of the
Company.



10. Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding on
all persons.


11. Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of
YUM!; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.


12. Fractional Shares.  In lieu of issuing a fraction of a share of Stock
resulting from an adjustment of the Award pursuant to paragraph 4.2(f) of the
Plan or otherwise, YUM! will be entitled to pay to the Participant an amount
equal to the fair market value of such fractional share.


 
9

--------------------------------------------------------------------------------

 




 


13. Not An Employment Contract.  The Award will not confer on the Participant
any right with respect to continuance of employment or other service with YUM!
or any Subsidiary, nor will it interfere in any way with any right YUM! or any
Subsidiary would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.


14. Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
records of YUM!, or if to YUM!, at the principal executive office of YUM!.


15. No Rights As Shareholder.  The Participant shall not have any rights of a
shareholder with respect to the shares subject to the Award, until a stock
certificate has been duly issued as provided herein.


16. Amendment.  This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the
Participant and YUM! without the consent of any other person.


17. Rights to Future Grants; Compliance with Law.  By entering into this
Agreement, the Participant acknowledges and agrees that the award and acceptance
of YRSUs pursuant to this Agreement does not entitle the Participant to future
grants of stock options or other awards under the Plan or any other plan.  The
Participant further agrees to seek all necessary approval under, make all
required notifications under and comply with all laws, rules and regulations
applicable to the ownership of YRSUs, including, without limitation, currency
and exchange laws, rules and regulations.


18. Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the laws of the State of North
Carolina.  Each party to this Agreement (a) hereby agrees that any litigation,
suit, proceeding, or other legal action (each, a “Proceeding”) in connection
with or relating to this Agreement or any matters described or contemplated
herein shall be exclusively conducted (excepting any related appellate
Proceedings) in a court of competent jurisdiction located in Wake County, North
Carolina, whether a state or federal court; (b) will consent and submit to
personal jurisdiction in any such court described in clause (a) and to service
of process upon it in accordance with the rules and statutes governing service
of process; (c) waives to the fullest extent permitted by law any objection that
it may now or hereafter have to the venue of such Proceeding in any such court
or that such Proceeding was brought in an inconvenient forum, (d) designates,
appoints and directs CT Corporation System as his or its authorized agent to
receive on his or its behalf service of any and all process and documents in any
Proceeding in Wake County, North Carolina; (e) agrees to notify the other party
to this Agreement immediately if such agent shall refuse to act, or be prevented
from acting, as agent and, in such event, promptly to designate another agent in
Wake


 
10

--------------------------------------------------------------------------------

 




 
County, North Carolina, satisfactory to YUM! and the Participant, to serve in
place of such agent and deliver to the other party written evidence of such
substitute agent’s acceptance of such designation; (f) agrees as an alternative
method of service to service of process in any Proceeding by delivering copies
thereof by receipted mail or messenger service to such party at his contact
address (in the case of the Participant) or its principal office (in the case of
YUM!); (g) agrees that any service made as provided herein shall be effective
and binding service in every respect; and (h) agrees that nothing herein shall
affect the rights of either party to effect service of process in any other
manner permitted by law.


19. Agreement by Participant.  As a condition of receiving this Award, the
Participant must sign and return a copy of this Agreement to Laura Warren not
later than June 3, 2010.  Failure to return a signed copy by that deadline will
cause the Award to expire, and the Participant shall have no rights under this
Agreement.


20. Separation from Service.  For purposes of this Agreement, the term
“Separation from Service” shall mean the earlier to occur of: (a) the date on
which the Participant incurs a separation from service as that term is defined
in Code §409A, including the regulations and other guidance thereunder; and (b)
the date on which the Company (or any entity that is a successor to the Company)
ceases to own at least a fifty percent voting or profits interest in the entity
that employs the Participant.


21. Severability.  If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.


22. Confidential Information; Specialized Training.  (a) The Participant hereby
acknowledges that he shall receive, and has received prior to the date hereof,
special training and knowledge from YUM! and its Subsidiaries and acknowledges
that included in the special knowledge received is, and will be, proprietary and
confidential information relating to marketing, supply, development and other
business activities and plans (the “Confidential Information”).  The Participant
further acknowledges that this Confidential Information is valuable to YUM! and
its Subsidiaries and, therefore, its protection and maintenance constitutes a
legitimate interest to be protected by YUM! and its Subsidiaries by the
covenants set forth in paragraph 8 above, and shall constitute sufficient
consideration to support the restrictive covenants contained in paragraph 8.


(b) The Participant agrees to keep confidential and not disclose the
Confidential Information.  The Participant shall use the Confidential
Information only in connection with his employment with a Subsidiary; provided
that the Participant shall be allowed to disclose the Confidential Information
to the extent that such disclosure (i) has been consented to by the Chairman of
the Compensation Committee of YUM!, or (ii) is required by law, regulation,
judicial or governmental order, subpoena or other legal process or is requested
or required by any governmental authority or regulatory agency.


 
11

--------------------------------------------------------------------------------

 




 


(c) The Participant hereby agrees and acknowledges that his obligations to
maintain the confidentiality of and to not misuse the Confidential Information
are in addition to, and not in abrogation of, any of his other obligations that
he has to protect and maintain the confidential and proprietary information of
YUM! and its Subsidiaries.


23. Intention to Reform Restrictive Provisions if Required.  The parties to this
Agreement agree that the limitations contained in paragraph 8 above with respect
to geographic area, duration and scope of activity are reasonable.  However, if
any court shall determine for any reason that the geographic area, duration or
scope of activity of any restriction set forth in paragraph 8 is unenforceable,
it is the intention of the parties that such restrictive covenant set forth in
paragraph 8 shall not be terminated but shall be deemed amended to the extent
required to render it valid.


[Signature page to follow]
 
 


 
12

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Participant has executed this Agreement, and YUM! has
caused these presents to be executed in its name and on its behalf, all as of
the Grant Date.
 


Participant




__________________________________________
Name: Jing-Shyh S. Su




YUM! Brands, Inc.
 


By: ______________________________________
 
Its: ______________________________________
 
 
 
13
 

--------------------------------------------------------------------------------
